DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 06/17/2022. The application contains claims 1-20; all have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 20150381440)

In regards to claims (1, 11 and 16), Zhao discloses a system comprising: at least one processor; and one or more machine-readable media including instructions which, when executed by the at least one processor, cause the at least one processor to: display, on a first device to a first participant, a first user interface for presentation of audio content (see abstract and at least para 52, 110; interface for audio content), the first user interface including a navigation tool configured to visually represent contextual events in the audio content and a first selectable indicator linked to a second participant (see abstract and at least para 16-19, 89-90, 110, 120-121 provides indicators which are linked to other participants); receive a first user selection of the first selectable indicator; and initiate, in response to at least the first user selection, a first telecommunication session between the first participant and the second participant (see abstract and at least para 16-19, 89-90, 110, 120-122: initiating the communication session based on user selection by a caller).

In regards to claims (2, 12 and 17), Zhao discloses wherein the instructions further cause the at least one processor to: automatically display, in the first user interface, in response to the first user selection, a first option to join the second participant in a teleconference; receive a second user selection of the first option; and wherein the first telecommunication session is initiated in response to both the first user selection and the second user selection (see abstract and at least para 16-19, 89-90, 120-122: providing input means on the interface to the participants to allow to join the session. User selection to join).

In regards to claims (3, 13 and 18), Zhao discloses wherein the instructions further cause the at least one processor to: cause the first device to play, beginning at a first playback point, the audio content; and synchronize playback of the audio content between the first device and a second device associated with the second participant when the first telecommunication session is initiated (see para 94; playback/replay from a point and sync timing for audio on participants).

In regards to claims (4, 14 and 19) Zhao discloses wherein the instructions further cause the at least one processor to synchronize a position of the first selectable indicator relative to the navigation tool to denote a most recent playback point for the second participant (see para 124; each element, participant and action is placed in accordance with the timing).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (5, 10, 15 and 20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claims (1, 11 and 16) above, in view of Haggerty et al. (US 9880807).




In regards to claims (5, 15 and 20), Zhao doesn’t specifically teach  wherein the navigation tool includes a selectable contextual event indicator, and wherein the instructions further cause the at least one processor to: receive a second user selection of the selectable contextual event indicator linked to a first segment of the audio content; and automatically display, in the first user interface, in response to the second user selection, at least a portion of a comment directed to sub-content conveyed during the first segment of the audio content.
Haggerty teaches wherein the navigation tool includes a selectable contextual event indicator, and wherein the instructions further cause the at least one processor to: receive a second user selection of the selectable contextual event indicator linked to a first segment of the audio content; and automatically display, in the first user interface, in response to the second user selection, at least a portion of a comment directed to sub-content conveyed during the first segment of the audio content (see Col 2 lines 35-46, Col 12 lines 12-27, and Col 28 lines 8-16: teaches providing means to add comments/annotations to an audio communication and provides means on the interface for the user and other user to see the comment on the timeline (navigation tool))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept and teachings of Haggerty to modify Zhao’s teaches, since the suggestion/motivation for doing so would have been to allow easy navigation of the annotation/comments (see Col 28 lines 8-16).


In regards to claim 10, Zhao doesn’t specifically teach  wherein the navigation tool includes a selectable contextual event indicator, and wherein the instructions further cause the at least one processor to: receive a second user selection of the selectable contextual event indicator linked to a first segment of the audio content; and automatically display, in the first user interface, in response to the second user selection, at least a portion of a comment directed to sub-content conveyed during the first segment of the audio content.
Haggerty teach  wherein the navigation tool includes a selectable contextual event indicator, and wherein the instructions further cause the at least one processor to: receive a second user selection of the selectable contextual event indicator linked to a first segment of the audio content; and automatically display, in the first user interface, in response to the second user selection, at least a portion of a comment directed to sub-content conveyed during the first segment of the audio content. (see Col 2 lines 35-46, Col 12 lines 12-27, and Col 28 lines 8-16: teaches providing means to add comments/annotations to an audio communication and provides means on the interface for the user and other user to see the comment on the timeline (navigation tool))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept and teachings of Haggerty to modify Zhao’s teaches, since the suggestion/motivation for doing so would have been to allow easy navigation of the annotation/comments (see Col 28 lines 8-16).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, in view of Sinha et al. (US 20150350601)

In regards to claim 6, Zhao teaches and synchronize playback of the audio content between the first device and the second device when the second telecommunication session is initiated (see para 94; playback/replay from a point and sync timing for audio on participants).
However, Zhao doesn’t specifically wherein the instructions further cause the at least one processor to: receive, from a second device, a request from a third participant to join the teleconference; cause to be displayed, in the first user interface on the first device, the request from a third participant to join the teleconference; receive, from the first device, authorization to add the third participant to the teleconference; automatically initiate, in response to the authorization to add the third participant, a second telecommunication session between the first participant and the third participant
Sinha teaches wherein the instructions further cause the at least one processor to: receive, from a second device, a request from a third participant to join the teleconference; cause to be displayed, in the first user interface on the first device, the request from a third participant to join the teleconference; receive, from the first device, authorization to add the third participant to the teleconference; automatically initiate, in response to the authorization to add the third participant, a second telecommunication session between the first participant and the third participant (see para 26, 43-44: teaches user communication session and a user wants to join a session and sends a request, based on access requirements a notification is sent to creator of the session or authorized users to accept or denied access to the session).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept and teachings of Sinha to modify Zhao’s teaches, since the suggestion/motivation for doing so would have been to provide secured means for user to allow or deny access to the session to other users wanting to join.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, in view of Athwal et al. (US 20210297461)

In regards to claim 7, Zhao teaches synchronize playback of the audio content between the first device and the second device when the second telecommunication session is initiated (see para 94; playback/replay from a point and sync timing for audio on participants).
However, Zhao doesn’t specifically teach wherein the instructions further cause the at least one processor to: cause to be displayed, in the first user interface, a second selectable indicator linked to a third participant currently listening to the audio content via a second device; receive a second user selection of the second selectable indicator; automatically display, in the first user interface, in response to the second user selection, a second option to add the third participant to the teleconference; receive a third user selection of the second option; cause to be displayed, in a second user interface on the second device, a request from the first participant to join the teleconference; receive, from the second device, an authorization for the third participant to be added to the teleconference; automatically initiate, in response to the authorization to add the third participant, a second telecommunication session between the first participant and the third participant
Athwal teach wherein the instructions further cause the at least one processor to: cause to be displayed, in the first user interface, a second selectable indicator linked to a third participant currently listening to the audio content via a second device; receive a second user selection of the second selectable indicator; automatically display, in the first user interface, in response to the second user selection, a second option to add the third participant to the teleconference; receive a third user selection of the second option; cause to be displayed, in a second user interface on the second device, a request from the first participant to join the teleconference; receive, from the second device, an authorization for the third participant to be added to the teleconference; automatically initiate, in response to the authorization to add the third participant, a second telecommunication session between the first participant and the third participant (see para 22, 95, 105: teaches allowing the requestor/creator of a communication session or other participant to change/modify the session mode. E.g. changing between voice/audio session, video conference sharing session, data sharing).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept and teachings of Athwal to modify Zhao’s teaches, since the suggestion/motivation for doing so would have been to enhance the communication session or adapt it based on the user availability, resource like bandwidth or need.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, in view of Nydam et al. (US 20060161838)

In regards to claim 8, Zhao doesn’t specifically teach  wherein, at a first point in time, the first selectable indicator is closer to a first end of the navigation tool than to a second end, and wherein at a second point in time later than the first point in time, the first selectable indicator is closer to the second end than to the first end.
Nydam teaches wherein, at a first point in time, the first selectable indicator is closer to a first end of the navigation tool than to a second end, and wherein at a second point in time later than the first point in time, the first selectable indicator is closer to the second end than to the first end (see para 29 teaches timeline content/context markers moving past timeline and providing the associated data to user to allow user to see).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept and teachings of Nydam to modify Zhao’s teaches, since the suggestion/motivation for doing so would have been to allow user access to associated data of the selectable markers/indicators.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20150381440) as applied to claims above.

In regards to claim 9, Zhao doesn’t specifically teach wherein the instructions further cause the at least one processor to: cause to be displayed, in the first user interface, a second selectable indicator linked to a third participant currently listening to the audio content via a second device; receiving a second user selection of the second selectable indicator; and automatically displaying, in the first user interface, in response to the second user selection, a user profile and availability status for the third participant 
However, Zhao does teach providing interface that allows user to select participants of the session and providing status and other user data. The interface allows for communication between participants (see abstract and para 17-18, 73, 75, 110 teaches providing user status and other user data from the participants).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Zhao, as to allow the user to select the participants and see the status and user data, since the suggestion/motivation for doing so would have been to allow provide information of the readiness of the users to enter the communication session (para 17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144